459 U.S. 1
103 S. Ct. 250
74 L. Ed. 2d 1
State of CALIFORNIA, ex rel. STATE LANDS  COMMISSION, plaintiff,v.UNITED STATES of America
No. 89
Supreme Court of the United States
October 18, 1982
On cross-motions for entry of decree
DECREE

1
For the purpose of giving effect to the decision of this Court herein, announced June 18, 1982, rehearing having been denied on September 9, 1982,

IT IS ORDERED, ADJUDGED AND DECREED:

2
1. As against the State of California and all those claiming under it, the United States holds all right, title and interest in the parcel of land described in the Complaint filed herein and in Appendix A hereto, the seaward boundary of which shall be the line of mean high water of the Pacific Ocean, as heretofore or hereafter modified by accretion, erosion or reliction, whether attributable to natural or artificial causes;


3
2. The State of California has no right, title or interest in the said parcel of land, and the State, its agencies, political subdivisions, officers and agents, and all those claiming under them or in privity with them, are enjoined from interfering in any way with the right, title, and interest of the United States in the said parcel;


4
3. Each party shall bear its own costs.

EXHIBIT A

5
All that certain real property in the State of California, County of Humboldt situated in Townships 4 and 5 North, Range 1 West, Humboldt Base & Meridian ("HB&M") and particularly described as follows:


6
COMMENCING at the east 1/4 corner of Section 31, Township 5 North, Range 1 West HB&M, thence from said point of commencement; N 88o 01'20 W, 1981.14 feet along the north line of U. S. Lot 3 of said Section 31, as said lot is shown on the official United States Government Township Plat, to the United States Meander Line of the Pacific Ocean as surveyed by J. S. Murray under contract dated October 18, 1854, and the TRUE POINT OF BEGINNING: thence from said true point of beginning southerly along the shore of the Pacific Ocean with the meander lines of said Section 31 the following (3) courses:


7
1. § 14o38'54 W, 395.44 feet;

2. § 03o38'54 W, 1863.84 feet; and

8
3. § 10o21'06 E, 400.10 feet; to the United States Meander Corner on the Township line common to said Townships 4 and 5 North Range 1 West; thence southerly along the shore of the Pacific Ocean with the meander lines of Section 6 of Township 4 North, Range 1 West as surveyed by J. H. Miller under contract dated October 19, 1854, the following (3) courses:


9
1. § 08o24'17 W, 968.24 feet;

2. § 01o24'17 W, 869.50 feet; and

10
3. § 11o35'43 E, 646.26 feet more or less to the centerline of the North Jetty at the entrance to Humboldt Bay; thence westerly along said centerline the following (6) courses: 1. N 75o15'58 W, 307.31 feet;


11
2. N 65o00'58 W, 431.97 feet;


12
3. N 52o05'24 W, 442.91 feet;


13
4. N 53o15'24 W, 408.72 feet;


14
5. N 50o02'05 W, 400.00 feet;


15
6. N 46o08'24 W, 1427 feet more or less to the line of mean high water of the Pacific Ocean; thence northerly along said line of mean high water to a point which bears N 88o 01' 20 W, from the true point of beginning; thence § 88o 01' 20 E, along the north line of U. S. Lot 3, of Section 31 of Township 5 North, Range 1 West produced, to the true point of beginning.


16
Bearings, and distances are based on the State of California Coordinate System (Lambert Conformal Projection), Zone 1, derived locally from that certain map entitled "Record of Survey, Surplus Property," recorded in Book 29 of Surveys at Page 137, Humboldt County Records as surveyed by the United States Coast Guard; 12th District.